___________

                                     No. 95-3992
                                     ___________

Alice Gathright,                          *
                                          *
            Appellant,                    *
                                          *    Appeal from the United States
     v.                                   *    District Court for the
                                          *    Eastern District of Missouri.
St. Louis Teacher's Credit                *
Union,                                    *
                                          *
            Appellee.                     *
                                     ___________

                     Submitted:      June 14, 1996

                            Filed:   October 3, 1996
                                     ___________

Before RICHARD S. ARNOLD, Chief Judge, WOLLMAN, Circuit Judge, and
      KORNMANN,* District Judge.
                               ___________


WOLLMAN, Circuit Judge.


     Alice Gathright appeals the district court's1 judgment following a
jury verdict in favor of her former employer, the St. Louis Teacher's
Credit    Union   (Credit    Union),   in     Gathright's   claim   under    the   Age
Discrimination in Employment Act (ADEA), 29 U.S.C §§ 621-634.               We affirm.


                                         I.


     During her direct examination, Gathright read the contents of two
exhibits into the record.      The first exhibit was the




     *The HONORABLE CHARLES B. KORNMANN, United States
     District Judge for the District of South Dakota, sitting
     by designation.
     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.
termination letter sent to Gathright by the Credit Union.                In the letter,
the Credit Union stated that it was terminating Gathright because she had
violated a confidentiality agreement that she signed regarding the account
information of Credit Union members.             The violation cited by the Credit
Union was that, outside the scope of her employment duties, Gathright had
requested account information about an account to which she was not a
signatory and subsequently disclosed the information to third persons.                 The
second exhibit was the confidentiality agreement, which stated that
Gathright's access to account information was limited to that necessary to
carry      out   her   employment     duties    and   that    improper   disclosure    of
confidential information to third parties was grounds for immediate
termination.


        Gathright admitted on cross-examination that she had requested and
received information about a specific account; that this was done outside
the scope of her employment; that the account's signatories had complained
to   the    Credit     Union   that   account   information    had   been   released   to
Gathright; and that her termination followed the signatories' complaints.
Gathright testified that the complaints had cost her her job.                 Gathright
also testified, however, that she believed her termination was age-based
because she was replaced by a younger employee, and that the younger
employee who released the account information to her was not likewise
terminated.


        Gathright rested her case at the conclusion of her testimony on
cross-examination, whereupon the Credit Union immediately rested its case.
Gathright moved for judgment as a matter of law (JAML), arguing that she
had made out a prima facie case of age discrimination and that the Credit
Union had failed to rebut the resulting presumption of discrimination by
failing to call any witnesses to present evidence of its legitimate,
nondiscriminatory reasons for firing Gathright.              The district court denied
the motion, whereupon Gathright moved to reopen her case-in-chief to




                                           -2-
present further evidence that the Credit Union's stated reasons for
terminating Gathright were pretextual, informing the court that she had
several witness ready to testify.    The court denied the motion to reopen.


                                     II.


     On appeal, Gathright argues that the district court erroneously
denied her motions for JAML and to reopen her case-in-chief.        We review de
novo the district court's denial of a motion for JAML, resolving all
factual conflicts in favor of the nonmoving party, giving that party the
benefit of all reasonable inferences and assuming as true all facts
favoring that party which the evidence tended to prove.        Triton Corp. v.
Hardrives, Inc., 85 F.3d 343, 345 (8th Cir. 1996); Kaplon v. Howmedica,
Inc., 83 F.3d 263, 266 (8th Cir. 1996).       We will not weigh, evaluate, or
consider the credibility of the evidence, and we will affirm the denial of
the motion if a reasonable jury could differ as to the conclusions that
could be drawn.   Triton, 85 F.3d at 345; Kaplon, 83 F.3d at 266.


     Under the burden-shifting framework of McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802-04 (1973), to successfully resist Gathright's
motion for JAML the Credit Union needed to produce evidence of its
legitimate, nondiscriminatory reasons for terminating Gathright.             St.
Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506-07, 509 (1993); see Bashara
v. Black Hills Corp., 26 F.3d 820, 823 (8th Cir. 1994) (in ADEA case, when
there is no direct evidence of age discrimination, McDonnell Douglas
analysis is followed).    The Credit Union met its burden of production
through   Gathright's   testimony.      She    read   into    the   record   the
confidentiality agreement and her termination letter, and she testified
about her request for and receipt of confidential account information
outside the scope of her employment duties.      She also testified that the
signatories' subsequent complaints cost her her job.         Because the Credit
Union thus adduced evidence of its




                                     -3-
nondiscriminatory reasons, it rebutted the legal presumption of Gathright's
prima facie case, and Gathright was therefore no longer entitled to JAML.
See Hicks, 509 U.S. at 510-11.


      A party's motion to reopen its case to submit additional evidence is
entrusted to the district court's sound discretion, and we review the
court's decision only for abuse of that discretion.    Zenith Radio Corp. v.
Hazeltine Research, Inc., 401 U.S. 321, 331 (1971); Johnson v. Busby, 953
F.2d 349, 351 (8th Cir. 1991) (per curiam).           "Normally, parties are
expected to present all of their evidence in their case in chief."    Skogen
v. Dow Chem. Co., 375 F.2d 692, 705 (8th Cir. 1967).        "[A] plaintiff's
failure to call available witnesses or produce existing evidence does not
ordinarily constitute grounds to reopen a case."        Wilson v. Good Humor
Corp., 757 F.2d 1293, 1300 (D.C. Cir. 1985).


      Prior to Gathright's resting her case, the district court explicitly
afforded Gathright several opportunities to present additional evidence and
ensured on the record that Gathright was knowingly resting her case.
Gathright's surprise at the Credit Union's decision to rest without calling
any witnesses was not grounds upon which she could properly request the
district court to allow her to reopen her case-in-chief to present
additional evidence of pretext.       Accordingly, we cannot say that the
district court abused its discretion in denying the motion to reopen.    Cf.
Hobbs v. Evans, 924 F.2d 774, 775 (8th Cir. 1991) (per curiam) (no abuse
of discretion in refusal to reopen case to allow defendant to testify after
defendant failed to appear for trial); Simon v. Shearson Lehman Bros.,
Inc., 895 F.2d 1304, 1322-23 (11th Cir. 1990) (no abuse of discretion when
party elected not to put evidence in record for tactical reasons); Wilson,
757 F.2d   at 1300 (no abuse of discretion where, despite notice of
particular issue at trial, plaintiffs failed to present available witness
and document regarding that issue).




                                   -4-
The judgment is affirmed.


A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -5-